In an action to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Becker, J.), entered March 9, 1989, which, upon an order of the same court, entered March 2, 1989, granting summary judgment to the plaintiff upon séarching the record, is in favor of the plaintiff and against him in the principal sum of $450,000.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Becker in the order entered March 2, 1989.
We further note that many of the issues raised by the defendant were not advanced before the Supreme Court, and thus have been raised improperly for the first time on appeal (see, Empire Indus. Sys. Corp. v Northeastern Bank, 144 AD2d 429; Singer v Lowi, 132 AD2d 542, 543). Mangano, P. J., Brown, Sullivan and Balletta, JJ., concur.